Citation Nr: 1400934	
Decision Date: 01/09/14    Archive Date: 01/23/14

DOCKET NO.  12-19 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
New Orleans (Gretna), Louisiana


THE ISSUE

Entitlement to an effective date earlier than May 19, 2008, for the grant of service connection for tinnitus.


ATTORNEY FOR THE BOARD

M. Purdum, Counsel











INTRODUCTION

The Veteran served on active duty from December 1965 to July 1967. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Gretna, Louisiana, which granted service connection for tinnitus and assigned the same an initial 10 percent evaluation, effective November 5, 2008.  By a June 2012 rating decision of the RO in New Orleans, Louisiana, an earlier effective was assigned, May 19, 2008. 


FINDINGS OF FACT

1.  Entitlement to service connection for tinnitus arose on November 5, 2008, when the evidence of record demonstrated that the Veteran's tinnitus was etiologically related to service. 

2.  The Veteran's claim of entitlement to service connection for hearing loss, liberally construed to include tinnitus, was filed at the RO on May 19, 2008.  

3.  VA received no communication from the Veteran or an authorized representative that constitutes a formal or informal claim for service connection for hearing loss or tinnitus prior to May 19, 2008. 


CONCLUSION OF LAW

The criteria for an effective date earlier than May 19, 2008, for service connection for tinnitus have not been met.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 38 C.F.R. §§ 3.1(p), 3.400 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Board observes that the Veteran's claim of entitlement to an earlier effective date for service connection for tinnitus is a downstream issue from the grant of service connection.  Grantham v. Brown, 114 F.3d 1156   (1997). VA's General Counsel has held that no Veterans Claims Assistance Act of 2000 (VCAA) notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In this case, service connection for tinnitus was granted and an initial effective date was assigned in the December 2008 rating decision giving rise to the present appeal. Therefore,, no additional notice is required because the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran did not identify any relevant private treatment records in connection with his claim.  Thus, the Board finds that VA has fully satisfied the duty to assist and the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim. 

Earlier Effective Date 

In his June 2009 Notice of Disagreement (NOD), the Veteran asserts entitlement to an earlier effective date for the grant of service connection for tinnitus on the basis that he claims he was not advised by the military of the VA benefits available to him and he was thus unaware that he could have been receiving benefits for the past 30 or more years. 

The statutory and regulatory provisions explicitly specify that except as otherwise provided, the effective date of an evaluation and award of pension, compensation, or dependency and indemnity compensation based on an original claim, a claim reopened after final disallowance, or a claim for increase will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 C.F.R. § 3.400. 
A claim is a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit.  38 C.F.R. § 3.1(p).  Any communication or action, indicating an intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris, may be considered an informal claim.  Such an informal claim must identify the benefit sought.  Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution.  If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155 (2013); Norris v. West, 12 Vet. App. 413 (1999). 

The Veteran's claim of entitlement to service connection for hearing loss was received by the RO in New Orleans, Louisiana, on May 19, 2008, together with copies of private audiological treatment records dated in October 2007.  There is no evidence of a formal or informal communication, in writing, requesting a determination of entitlement or evidencing a belief in entitlement, to a benefit prior to May 19, 2008; and the Veteran does not argue otherwise.  Therefore, May 19, 2008, is the date of the Veteran's claim of entitlement to service connection for hearing loss.  

On VA audiological examination on November 5, 2008, the Veteran reported tinnitus.  Service connection for both hearing loss and tinnitus was granted based on the positive etiological opinion rendered at that time.  Evidence of current tinnitus, in-service noise exposure, and a positive etiological opinion was thus of record on November 5, 2008.  Therefore, November 5, 2008, is the date entitlement to service connection for tinnitus arose.  

In the June 2012 rating decision that assigned the Veteran's tinnitus an earlier effective date, May 19, 2008, the RO determined that the Veteran's May 19, 2008, claim of entitlement to service connection for hearing loss should be construed liberally to include tinnitus.  The United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009); Brokowski v. Shinseki, 23 Vet. App. 79 (2009).  Therefore, the Board finds that the May 19, 2008, claim of entitlement to service connection for hearing loss encompasses the Veteran's audiological symptoms he considered part of "hearing loss," including tinnitus.  Thus, May 19, 2008, the date of the Veteran's claim of entitlement to service connection for hearing loss will be considered the date of the Veteran's claim of entitlement to service connection for tinnitus as well. 

As discussed above, the date entitlement to service connection for tinnitus arose is November 5, 2008, and the date of the claim of entitlement to service connection for hearing loss, construed liberally to include tinnitus, is May 19, 2008.  The later of the two dates, November 5, 2008, and May 19, 2008, is November 5, 2008, the appropriate effective date for service connection for tinnitus.  38 C.F.R. § 3.400.  However, the RO provided the Veteran the benefit of an earlier effective date, May 19, 2008, and the Board will not disturb such.  

The Board is sympathetic to the Veteran's assertion that he was not made aware by the military upon separation from service in 1967 the VA benefits to which he may have been entitled.  However, because the Veteran did not file a formal or informal application for service connection for hearing loss or tinnitus prior to May 19, 2008, VA is precluded, as a matter of law, from granting an effective date for the award of service connection prior to that date.  Therefore, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law. 



(Continued on the next page)




As the preponderance of the evidence is against the claim of entitlement to an effective date earlier than May 19, 2008, for the grant of service connection for tinnitus, the benefit-of-the-doubt standard of proof does not apply, and the claim is denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to an effective date earlier than May 19, 2008, for the grant of service connection for tinnitus is denied.




____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


